     Case 3:03-cr-00059-REP Document 491 Filed 05/29/20 Page 1 of 6 PageID# 313



                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF VIRGINIA
                                     Richmond Division




UNITED STATES OF AMERICA


V.                                                   Criminal No. 3:03cr59-01


ROBERT       HILL


                                     MEMORANDUM OPINION


        This    matter    is    before   the    Court      on   DEFENDANT'S     MOTION    FOR


RELIEF       PURSUANT    TO    THE   FIRST    STEP   ACT   OF   2018   AND    STATEMENT   OF


POSITION (EOF No. 483), the United States' Response to Defendant's

Motion for a Sentence Reduction Under the First Step Act (EOF No.

484), the DEFENDANT'S AMENDED REPLY TO THE GOVERNMENT'S RESPONSE

TO DEFENDANT'S FIRST STEP ACT MOTION (EOF No. 487), and the UNITED

STATES' SUPPLEMENTAL FILING ON EFFECT OF CLEMENCY UNDER THE FIRST

STEP ACT OF 2018 (EOF No. 288).                 For the reasons set forth below,

DEFENDANT'S MOTION            FOR RELIEF PURSUANT TO THE FIRST STEP ACT OF

2018 AND STATEMENT OF POSITION (EOF No. 483) will be denied.


                                         BACKGR0U17D


        In    July   2004,      Robert       Hill    was   convicted     by    a   jury   of

conspiracy to possess with intent to distribute and distribution

of cocaine base in violation of 21 U.S.C. § 846; possession with

intent to distribute and distribution of cocaine base in violation

of 21 U.S.C. § 841; and two counts of possession with intent to
Case 3:03-cr-00059-REP Document 491 Filed 05/29/20 Page 2 of 6 PageID# 314
Case 3:03-cr-00059-REP Document 491 Filed 05/29/20 Page 3 of 6 PageID# 315
Case 3:03-cr-00059-REP Document 491 Filed 05/29/20 Page 4 of 6 PageID# 316
Case 3:03-cr-00059-REP Document 491 Filed 05/29/20 Page 5 of 6 PageID# 317
Case 3:03-cr-00059-REP Document 491 Filed 05/29/20 Page 6 of 6 PageID# 318
